FIRST AMENDMENT AGREEMENT

relating to

the amendments to the Production Sharing Contract relating to the Sarsang Block

between

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

and

HKN ENERGY LTD.
a

TABLE OF CONTENTS

DEFINITIONS AND INTERPRETATION
VOIDING OF TPE NOMINATION LETTER
AMENDMENTS TO CONTRACT. ..
FIRST SUB-PERIOD EXTENSION

ANNEX | Outstanding Minimum Exploration Obligations
First Amendment Agreement ~ Sarsang

FIRST AMENDMENT AGREEMENT

This agreement (the “Agreement”) is entered into as of 26 August 2010 (the “Agreement Date”)
between:

(Ab

(B)

(cy

(D}

(E)

(wb THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the
“Government’); and

@ HKN ENERGY LTD., a company established and existing under the laws of the
‘Cayman Islands, whose registered office is at Ugland House, South Church Street,
George Town, Grand Cayman, Cayman Islands (“HKN")

(each a “Party” and collectively, the “Parties”).

RECITALS

The Government and HKN are parties to a Production Sharing Contract dated 6 November
2007 in respect of the Sarsang Block in the Kurdistan Region of [rag (the “Contract”.

The Parties wish to render void the Government's nomination of a Third Party Participant
pursuant to a letter to HKN dated 18 July 2008 (the “TP Nomination Letter”) in favor of the
Kurdistan Exploration and Production Company established by the Oil and Gas Law of the
Kurdistan Region — [rag (Law No. 22 of 2007) (“"KEPCO”), as Third Party Participant in the
amount of 25%.

The Parties wish to amend the Contract to provide for the Government to hold the Third Party
Interest from the Effective Date as a carried interest until such time as the Government
exercises the Option of Third Party Participation or such time as such option lapses.

The Parties further wish to amend the Contract to extend the period during which the
Government may exercise the Option of Third Party Participation to enable the Government to
nominate a Third Party Participant. The Parties are further willing to agree to such
amendments of the Contract as are necessary to extend the period during which the Option of
Third Party Participation may be exercised to the date which is 180 days after the completion
of the drilling of the First Exploration Well.

The Parties further wish to amend the Contract to obligate HKN and future holders of all or
part of the participating interest held by HKN at the Effective Date to pay capacity building
payments to the Government. HKN is willing to agree to charge its participating interest with
the capacity building payment obligations, and the Parties are willing to agree to the
appropriate amendments to the Contract.
(F)

(G)

First Amendment Agreement ~ Sarsang

The Government will deposit all capacity building payments into a segregated account for use
solely to support and finance infrastructure and capacity building projects in the Kurdistan

Region.

The Parties further wish to confirm that the First Sub-Period of the Exploration Period is
extended until 31 January 2011.

DEFINITIONS AND INTERPRETATION

ut

12

13

Unless otherwise defined herein (including the recitals} capitalised terms have the
meanings ascribed to them in the Contract (before amendment by this Agreement).
As used in this Agreement:

“Agreement” is defined in the preamble.
“Agreement Date” is defined in the preamble-
“Contract” is defined in Recital (A).
“Government” is defined in the preamble.

“HKN” is defined in the preamble.

“KEPCO” is defined in Recital (B).

“Party” and “Parties” are defined in the preamble.
“Third Party” is defined in Clause 6.2.

“TPI Nomination Letter” is defined in Recital (B).

The descriptive headings in this Agreement are for convenience only, do not
constitute a part of this Agreement, and do not affect the construction of
interpretation of this Agreement. A reference to a “Clause” is a reference to a clause
of this Agreement.

Nothing in this Agreement shall be construed to impair the entitlement of the
Government to exercise the Option of Government Participation in accordance with
Article 4.1 of the Contract.

VOIDING OF TPI NOMINATION LETTER

24

‘The Parties agree that the TP! Nomination Letter and the nomination of a Third Party
Participant as set out in the TPI Nomination Letter shall be deemed for all purposes
to be withdrawn and void ab énitio and without any effect under the Contract or
otherwise.
3.

First Amendment Agreement ~ Sursang

22 The Government shall cause KEPCO never to make any Claim against HKN arising
‘out of or relating to the purported nomination of KEPCO as a Third Party Participant
pursuant to the TP! Nomination Letter,

23 HKN waives and releases KEPCO from any Claims that HKN may have against the
Government and the KEPCO arising out of or relating to the nomination of KEPCO
as the Third Party Participant pursuant to the TPE Nomination Letter, whether known
or unknown. The waiver and release includes any Claims arising out of or related to
any cash calls made by HKN to KEPCO.

24 For purposes of this Clause 2, “Claim” means any liability, loss, claim, counterclaim,
lien, charge, cost and expense, interest, award, judgment, damages, diminution in value,
fees or other charge.

AMENDMENTS TO CONTRACT

34 The Contract is amended as provided in this Clause 3.

Recitals

32 The recitals are amended:

(a) by adding a new paragraph (D):
“(D) = This Contract was amended pursuant to the First Amendment
Agreement between the Parties dated 26 August 2010;";
(b) by renumbering the existing paragraph (D): “(E)"; and
(e) by renumbering the existing paragraph (E): “(F)"
Thi ; Interest and Extension of Period
33 In Article 1.1, the definitions of “CONTRACTOR” and “CONTRACTOR Entity”

are deleted in their entirety and restated as follows:
“CONTRACTOR means, individually and jointly, each Contractor Entity.

CONTRACTOR Entity means HKN and its permitted assignees pursuant to Article
39. At such time as the GOVERNMENT may exercise the Option of Government
Participation, a holder of the Government Interest is a CONTRACTOR Entity. The
GOVERNMENT as holder of the Third Party Interest is not a CONTRACTOR
Entity, At any time when there is only one entity constituting the CONTRACTOR,
any reference to “the entities constituting the CONTRACTOR” or the
“CONTRACTOR Entities” or similar reference, shall be deemed to mean “the entity
constituting the CONTRACTOR”. As of the Effective Date, HKN, as the only
CONTRACTOR Entity, owns an undivided interest in the Petroleum Operations in
respect of the entire Contract Area:
34

First Amendment Agreement ~ Sarsang

HEN 75%.

The remaining twenty-five per cent (25%) is the Third Party Interest held by the
GOVERNMENT in accordance with Article 4.8.".

New definitions are added in Article 1.1, in the appropriate alphabetical order, as
follows:

“Government Carried Interest is defined in Article 411A.

Nomination Deadline Date means the date that is one hundred and eighty (180) days
after the day on which the drilling of the First Exploration Well pursuant to Article
10.2(e) is completed.

Non-Government Contractor Entities means all Contractor Entities other than the
holder of the Government Interest, each a “Non-Government Contractor Entity”.

Non-Government Contractor Entities’ Participating Interest means the aggregate
of participating interests in the Contract of the Non-Government Contractor Entities.”

Articles 43(c), (d) and (e} are deleted in their entirety, and restated:

“(e) the Public Company will not have any liability to the CONTRACTOR to
contribute its Government Interest share of any expense, including
Petroleum Costs and bonuses, incurred before the First Commercial
Declaration Date. The Government Interest share of any such expense
incurred before the First Commercial Declaration Date is the exclusive
obligation of the Non-Government Contractor Entities. Each Non-
Government Contractor Entity shall pay a proportion of Petroleum Costs
incurred before the First Commercial Declaration Date that corresponds
with its proportion of the Non-Government Contractor Entities’
Participating Interest. Each Non-Government Contractor Entity will be
entitled (through the CONTRACTOR) to recover all such Petroleum Costs
in accordance with Article 25;

(d) if, pursuant to the terms of the Joint Operating Agreement, the Public
Company as holder of the Government Interest participates in the
development of a Commercial Discovery, it shall be liable to the Non-
Government Contractor Entities to contribute its Goverment Interest
share of all Petroleum Costs incurred on or after the First Commercial
Declaration Date. The Public Company as holder of the Government
Interest may (through the CONTRACTOR) recover all such Petroleum
Costs in accordance with Article 25. In no circumstances will the Public
Company, as bolder of the Government Interest, be liable for any expense,
including any bonus payable under this Contract, other than its share of
Petroleum Costs incurred on or after the First Commercial Declaration
Date;
fe)

First Amendment Agreement ~ Sarsang

if such Option of Government Participation is exercised on or after the First
Commercial Declaration Date, the Public Company holding the Government
Interest shall, within thirty (30) days of the date on which the
GOVERNMENT notified the CONTRACTOR of its election, reimburse
the Non-Government Contractor Entities for all Petroleum Costs for which it
is liable pursuant to Article 4.(d) and which have been incurred by such
Non-Government Contractor Entities on or after the First Commercial
Declaration Date but prior to and including the date of the notice pursuant to
which the GOVERNMENT exercises its Option of Government
Participation. The Public Company holding the Government Interest is liable
to the Non-Government Contractor Entities to contribute its Government
Interest share of all Petroleum Costs incurred on or after the date on which
the Option of Government Participation is exercised. Such Public Company
may (through the CONTRACTOR) recover all such Petroleum Costs,
including those which it has reimbursed to the Non-Government Contractor
Entities pursuant to this Article 4.3(e), in accordance with Article 25; and”.

3.6 Articles 4.8 through 4.12 are deleted in their entirety and restated:

“4.8

a9

4.104

The GOVERNMENT holds the Third Party Interest effective from the
Effective Date. The Third Party Interest is an undivided interest of twenty-
five per cent (25%) in respect of the entire Contract Area,

The GOVERNMENT as holder of the Third Party Interest will not have any
liability to the CONTRACTOR Entities to contribute its Government
Carried Interest share of any expense, including Petroleum Costs and
bonuses, whenever those expenses may be incurred. While the
GOVERNMENT holds the Third Party Interest, the Third Party Interest
share of such expenses will be the obligation of the Non-Government
Contractor Entities. The Non-Government Contractor Entities will be
entitled (through the CONTRACTOR) to recover the Government Carried
Interest share of Petroleum Costs in accordance with Article 25.

The GOVERNMENT may assign the Third Party Interest to a third party or
third parties in accordance with this Article 4 (Option of Third Party
Participation).

The GOVERNMENT may exercise the Option of Third Party Participation
at any time prior to and including the Nomination Deadline Date by
nominating to the CONTRACTOR, in writing, the size of the Third Party
Interest and a nominated company. A company nominated in accordance
with this Article 4.9 is the Third Party Participant.

If the GOVERNMENT nominates a Third Party Participant in accordance
with Article 4.9, the Parties agree that, from the date of the nomination, that
nominee holds the Third Party Interest on and from the date of such
4.10B

First Amendment Agreement ~ Sarsang

nomination, and that nominee will automatically be, on and from that date,
the Third Party Participant. The Parties agree that, from the date of the
nomination of the Third Party Participant, this Contract will be automatically
novated so that the nominee is a party to this Contract and has all the rights
and obligations of the Third Party Participant. The Parties agree that the
provisions of Articles 39.1, 39.2 and 39.3 shall not apply to a nomination
and assignment pursuant to Article 4.9 and this Article 4.10A.

If any documentation is required to complete an assignment and novation
referred to in Article 4.10A, and in the event of the refusal of a
CONTRACTOR Entity to execute such documentation, then such
CONTRACTOR $ Entity irrevocably constitutes and appoints the
GOVERNMENT (or any other person which at any time during the term of
the Contract may be nominated by the GOVERNMENT) to act alone, and
with full power of substitution, as its true and lawful attomey and agent, with
full power and authority in its name, place and stead to execute, file and
record when as and where required, any and all of such documentation and
hereby ratifies such execution, recording and filing. Each of the
CONTRACTOR Entities confirms that the power of attomey granted is
irrevocable and will survive its insolvency, dissolution, winding-up or
bankruptey and extend to bind its trustees, administrators, successors and
assigns, Each of the CONTRACTOR Entities waives any and all defences
which may be available to contest, negate or disaffirm the action of the
GOVERNMENT taken under such power of attorney.

Government Carried Interest

4.lA

4.11B

If on the Nomination Deadline Date, the GOVERNMENT has not
nominated a Third Party Participant pursuant to Article 4.9, then:

(a) the Parties shall procure that fifty per cent (50%) of the Third Party
Interest is assigned to the Non-Government Contractor Entities so
that each Non-Government Contractor Entity is assigned a
proportion of such interest that corresponds with its proportion of
the Non-Government Contractor Entities’ Participating Interest as
of the day immediately after the Nomination Deadline Date; and

(b) fifty per cent (50%) of the Third Party Interest is, notwithstanding
the provisions of Article 39 or any other Article in this Contract,
automatically assigned to a Public Company to be nominated by the
GOVERNMENT (the “Government Carried Interest”).

If a Public Company holds the Government Carried Interest pursuant to
Article 4.11A, the Public Company will pot have any liability to the
CONTRACTOR Entities to contribute its Government Carried Interest
4.1ic

41D

a4lE

4.IF

First Amendment Agreement ~ Sarsang

share of any expense, including Petroleum Costs and bonuses, whenever
those expenses may be incurred. The Government Carried Interest share of
such expenses will be the obligation of the Non-Govermment Contractor
Entities. The Non-Government Contractor Entities will be entitled (through
the CONTRACTOR) to recover the Government Carried Interest share of
Petroleum Costs in accordance with Article 25.

The Government Carried Interest is not subject to reduction pursuant to
Article 4.13 or any other provision of this Contract,

If a Public Company holds the Government Carried Interest pursuant to this
Article 4, the Public Company may, at its discretion, and without the consent
of the other CONTRACTOR Entities, assign part or all of the Government
Carried Interest to a third party:

(a) which is another Public Company authorised by the
GOVERNMENT, or

(b) which is not a Public Company;

and the provisions of Articles 39,1, 39.2 and 39.3 shall not apply. In no
event shall an assignment be made which would result in the assignor or
assignee holding less than a five per cent (5%) participating interest.

A Public Company that holds the Government Carried Interest pursuant to
this Article 4 will be individually and separately liable (and not jointly and
severally liable with the other CONTRACTOR Entities) to the
GOVERNMENT for any obligations, duties and liabilities under this
Contract as a CONTRACTOR Entity. Any failure by such Public
Company to perform any obligation, or to satisfy any duty of liability, under
this Contract as a CONTRACTOR Entity will not be considered a default
of the other CONTRACTOR Entities. The GOVERNMENT shall not
invoke such failure as a reason t terminate this Contract or to exercise any
other rights or remedies in respect of such failure that may be available to it-
The capacity of a Public Company as a CONTRACTOR Entity, as it may
arise pursuant to the provisions of this Contract, shall in no event cancel or
affect the rights of the other CONTRACTOR Entities to seck to settle a
dispute or to refer such dispute to arbitration or expert determination in
accordance with the provisions of Article 42.

Following any assignment by a Public Company of part or all of the
Government Carried Interest to a third party in accordance with the
provisions of Article 4.11D:

fa) an assignee which is another Public Company shall have the same
rights and responsibilities held by the Public Company in relation to
the assigned interest prior to the assignment; and
First Amendment Agreement ~ Sarsang

(b) an assignee which is not a Public Company shall have the same
rights and responsibilities held by the Public Company set out in
Article 4.11B, and shall be jointly and severally liable with the
other CONTRACTOR Entities,

4.11G Following any assignment by a Public Company of part or all of a
Government Carried Interest to a third party which is not a Public Company
in accordance with the provisions of Article 4.11D, the provisions of Articles
39.1, 39.2 and 39,3 shall apply to any subsequent assignment of such
interest.

412 If the Option of Third Party Participation is exercised in accordance with
Articles 4.9:

(a) the effective date of such participation shall be the Effective Date,
notwithstanding that the exercise of the Option of Third Party Participation
under Article 4.9 occurs after such date;

(b) the Third Party Participant shall, within sixty (60) days of the date on which
the GOVERNMENT nominates the Third Party Participant, pay to the
CONTRACTOR, by way of cleared funds to a bank account nominated by
the CONTRACTOR, an amount equivalent to the proportion of Petroleum
Costs incurred by the CONTRACTOR until the date of such payment
attributable to the Third Party Interest (which Petroleum Costs do not
include bonuses payable under this Contract). The Third Party Participant
may (through the CONTRACTOR) recover all such Petroleum Costs in
accordance with Article 25;

(ce) the Third Party Interest shall not be a carried interest; and
(d) the Third Party Participant shall participate as a CONTRACTOR Entity

under this Contract as if it had been a CONTRACTOR Entity from the
Effective Date, with all its rights and obligations under this Contract.”

Capacity Building Payments

37

New definitions are added in Article 1.1, in the appropriate alphabetical order, as
follows:

“Annual Reconciliation Statement is defined in Article 32.3.2(c).

Capacity Building Account means a segregated bank account with a reputable bank
in the name of, and maintained by, the GOVERNMENT, the sole purpose of which
is to support and finance certain infrastructure and capacity building projects to be
identified by the GOVERNMENT in its sole discretion in the Kurdistan Region,
38

First Amendment Agreement ~ Sarsang

Capacity Building Payment means the ammount of the Capacity Building Value.

Capacity Building Payment Iastalments means cach obligation of a Charged [Interest
Holder t pay an amount equal to the Capacity Building Value attributed to such
Charged Interest Holder as provided by Article 32.3.

Capacity Building Value means, in respect of any period of determination: for each
Charged Interest Holder, an amount in Dollars equal to the value, established in
accordance with Article 27, of twenty per cent (20%) of the Profit Petroleum
attributed to such Charged Interest Holder pursuant to this Contract as at any time
and period of determination.

Charged Interest means, until such time as the GOVERNMENT may exercise the
Option of Government Participation pursuant to Article 4.1, all or any part of the
seventy-five per cent (75%) participation interest deemed held by HKN in the
Contract as of the Effective Date. At such time as the GOVERNMENT may
exercise the Option of Goverment Participation, the Charged Interest shall be
reduced in proportion to the size of the Government Interest, provided that in no
event shall the Government Interest exceed twenty-five per cent (25%),

Charged Interest Holder means a CONTRACTOR Entity if and to the extent it is
the holder of a Charged Interest, and at any time when there is more than one
CONTRACTOR Entity which is a holder of a Charged Interest, those
CONTRACTOR Entities. As of the Effective Date, HKN is the only Charged
Interest Holder.

Charged Interest Holders Monthly Statement is defined in Article 32.3.2(a).

First Amendment Agreement means the First Amendment Agreement between the
GOVERNMENT and HKN dated 26 August 2010.

Loss or Expense is defined in Article 32.3.8(c).

Non-Government Contractor Entities means all Contractor Entities other than the
holder of the Government Interest, each a “Non-Government Contractor Entity”.

Non-Government Contractor Entities’ Participating Interest means the aggregate
of participating interests in the Contract of the Non-Government Contractor Entities.

Rights Sale means a sale, assignment, or other disposal of the GOVERNMENT's
rights to receive Capacity Building Payment Instalments from a Charged Interest
Holder, whether for a lump sum payment or in instalment payments, and whether the
purchaser assumes all payment risk and all risk as to the amount of Capacity Building
Payment Instalments, or otherwise.”

In Article 16.14, after the words in the first sentence “The GOVERNMENT and” the
following is inserted: “, subject to Articles 32.3.6(a) and (b),".
39

3.10

3.

3.12

3.13

First Amendment Agreement ~ Sarsang

In Article 26.9, the following sentence is added to the end of the Article:

“Notwithstanding the other provisions of this Article 26.9, where a Charged Interest
Holder is in breach of any of its obligations in respect of the payment of Capacity
Building Payment Instalments under Article 323, the GOVERNMENT will have the
rights set forth in Articles 32.3.6 through 32.3.8."

Articles 27.1 and 27.2 and Paragraphs 7 ard 8 are amended by adding, afier the word
“Quarter” in each instance in each Article and Paragraph, the words “and Month", and
in Paragraph 7.2, the words “twenty-one (21)" are deleted and replaced by “ten (10)".

Article 27.4 is deleted and restated in its entirety:

“By the tenth (10") day of each Month, the CONTRACTOR shall provide a statement
to the GOVERNMENT showing the CONTRACTOR's calculations of the value of
Petroleum produced and sold from the Contract Area for the previous Month. Such
statement shall include the following information:

(a) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month constituting Arm’s Length Sales together with
corresponding sale prices,

(b) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month that do not full in the category referred to in paragraph (a)
above, together with sale prices applied during such Month,

(c} inventory in storage belonging to the CONTRACTOR Entities at the
beginning and at the end of the Month; and

(d) quantities of Natural Gas sold by the CONTRACTOR Entities and the
GOVERNMENT together with sale prices realised.

Concurrently with the delivery of the monthly statement, the CONTRACTOR shall
deliver the Charged Interest Holders Monthly Statement to the GOVERNMENT as
provided in Article 32.3.2(a).”

In Article 29.1, after the words “shall be in Dollars and shall", the following words are
added:

“except as provided in the next sentence and Articles 32.3.10 through 32.3.12,";

and the following sentence is added at the end of Article 29.1:

“The right of offset provided in this Article 29.1 will not apply in respect of the
obligation of a Charged Interest Holder to make Capacity Building Payments as further
provided in Articles 32.3.10 through 32.3.12."

Anew Article 32.3 is added:

10
First Amendment Agreement ~ Sarsang

“Capacity Building Payments

32.3. Each Charged Interest Holder is bound by the provisions of this Article.

32.3.1

32.3.2

The obligations of a CONTRACTOR Entity, to the extent it is a
Charged Interest Holder, as set forth in this Article 32.3, attach to,
and may not be severed from, the Charged Interest.

In respect of the Capacity Building Payment Instalments:

fa)

(b)

on or before the tenth (10") day of each Month in the
Development Period, the CONTRACTOR shall provide to
the GOVERNMENT, together with the monthly production
statement prepared by the CONTRACTOR in accordance
with Article 27.4 and Paragraph 6.1, and the monthly valuation
statement in accordance with Article 25 and Paragraph 7.1, a
statement (the “Charged Interest Holders Monthly
Statement”) setting out the CONTRACTOR’s calculation of
the Capacity Building Value attributable to each Charged
Interest Holder for the preceding Month. In each Charged
Interest Holders Monthly Statement, the CONTRACTOR
shall detail each item taken into account in making its
calculation of the amounts due from cach Charged Interest
Holder, the quantities of Profit Petroleum produced during the
Month covered by such Charged Interest Holders Monthly
Statement, the volumes of such production sold, the Capacity
Building Value attributed to such sales, and the Capacity
Building Payment Instalments required to be paid with respect
thereto by each Charged Interest Holder;

on the same date on which the CONTRACTOR provides the
Charged Interest Holders Monthly Statement to the
GOVERNMENT in accordance with Article 32.3.2(a), each
Charged Interest Holder shall pay (except as provided in the
next sentence) the Capacity Building Payment Instalment as
shown as owed by such Charged Interest Holder in the
Charged fnterest Holders Monthly Statement. If:

(1) a Charged Interest Holder has sold its Profit Petroleum to
(i) the GOVERNMENT or a Public Company (or a
company or an entity owned and controlled, directly or
indirectly, by a Public Company or the GOVERNMENT),
{ii) the State Oil Marketing Organisation (SOMO) or any
entity owned and controlled by the Government of Iraq: and
if

tL
First Amendment Agreement ~ Sarsang

(2) any such counterparty as identified in (1) has not paid the
Charged Interest Holder for the Petroleum lifted by such
entity, then:

(3) the Charged Interest Holder is only obligated to pay the
Capacity Building Payment when, if, and to the extent the
Charged Interest Holder has received payment by such
counterparty.

The preceding sentence does not apply with respect to, and
to the extent of sales of a Charged Interest Holder's Profit
Petroleum to any other counterparties;

(c) within thirty (30) calendar days following the date on which

id)

the CONTRACTOR delivered the Final End-of-Year
Statement to the GOVERNMENT for each Calendar Year in
accordance with Article 26.13 and Paragraph 10, and based on
the information in such Final End-of-Year Statement, the
CONTRACTOR shall provide to the GOVERNMENT, in
respect of each Charged Interest Holder, a written
reconciliation of the aggregate amount of the Capacity
Building Value and the aggregate payments of the Capacity
Building Payment Instalments during such Calendar Year
period (the “Annual Reconciliation Statement”),

if the results of an Annual Reconciliation Statement show that
a Charged Interest Holder has, in the aggregate over the
Calendar Year period covered by the Annual Reconciliation
Statement, made Capacity Building Payment Instalments in an
amount less than the aggregate Capacity Building Value
attributed to such Charged Interest Holder during such
Calendar Year period, such Charged Interest Holder shall pay
(subject to the same exception as provided in the second and
third sentences of Article 32.3.2(b)} the amount of the
underpayment as shown in the Annual Reconciliation
Statement within thirty (30) calendar days following the same
date the CONTRACTOR delivered the Annual Reconciliation
Statement to the GOVERNMENT;

(e) if the results of an Annual Reconciliation Statement show that

a Charged Interest Holder has, in the aggregate over the
Calendar Year period covered by the Annual Reconciliation
Statement, made Capacity Building Payment Instalments in
excess of the Capacity Building Value attributed to it during
such Calendar Year period, and if and to the extent the
GOVERNMENT has agreed with the CONTRACTOR and
(g)

First Amendment Agreement ~ Sarsang

the affected Charged Interest Holder in respect of the amount
of such overpayment, such Charged Interest Holder may
deduct such overpayment t the extent that the
GOVERNMENT has agreed with the amount of such
overpayment from the next following payments of Capacity
Building Payment Instalments. In no event will a Charged
Interest Holder be entitled to deduct more than fifteen per cent
(15%) of the amount otherwise payable from the next
following payments of Capacity Building Payment
Instalments, The right of set-off against Capacity Building
Payment Instalments will be a Charged Interest Hokler’s only
remedy in respect of any overpayment, and the
GOVERNMENT will have no obligation to make any
reimbursement or other compensating payments to the
Charged Interest Holder,

if a Charged Interest Holder fails to pay all or part of a
Capacity Building Payment when due, the Charged Interest
Holder shall pay interest on the unpaid amount at an annual
rate of LIBOR plus two per cent (2%) compounded monthly
from and including the date the payment was due to, but not
including, the date paid; and

if any Capacity Building Payment is due to be paid to the
GOVERNMENT on a day that is either not a banking day in
either the place where the Capacity Building Account is
maintained, or the location of the financial institution through
which a Charged Interest Holder will make such payment, then
the Capacity Building Payment will be due on the next
following banking day. A “banking day” is a day (other than a
Saturday, Sunday, or public holiday) on which banks are open
for general business in the specified locations.

Capacity Building Account

32.3.3 The GOVERNMENT shall:

{a}

(b)

Rights Sale

establish and maintain the Capacity Building Account, and

deposit all Capacity Building Payments received by the
GOVERNMENT into the Capacity Building Account.

32.3.4 The GOVERNMENT may enter into a Rights Sale without the
consent of the CONTRACTOR or any CONTRACTOR Entity.

13
First Amendment Agreement ~ Sarsang

Liabili

32.3.5 Each Charged Interest Holder is separately liable (and not jointly

Brea

32.3.6

and severally liable with any other Charged Interest Holder) to the
GOVERNMENT for its obligations. duties and liabilities under
this Article 32.3. A CONTRACTOR Entity that is not a Charged
Interest Holder will have no liability to the GOVERNMENT for
any claim by the GOVERNMENT arising out of or related to the
breach of any Charged Interest Holder's obligations under this
Anticle 32.3.

(a) If a Charged Interest Holder fails to pay a Capacity Building

Payment in full when due, the GOVERNMENT will,
notwithstanding any other provision of this Contract, any
lifting agreement, any sales or marketing agreement, or any
other agreement, automatically be entitled, on not less than
sixty (60) days prior notice to the defaulting Charged Interest
Holder and the CONTRACTOR in the case of the first
default, and not less than thirty (30) days in the case of any
subsequent default, to:

(1) lift, at the Delivery Point or at such other point as the
GOVERNMENT may decide, up to twenty per cent
(20%) of such defwulting Charged Interest Holder's Profit
Petroleum; and

(2) continue to lift up to twenty per cent (20%) of such
defaulting Charged Interest Holder's Profit Petroleum for
the remainder of the Development Period.

(b) A defaulting Charged Interest Holder will have a single cure

period of thirty (30) days only in respect of its first default. If
the defaulting Charged Interest Holder pays the defaulted
Capacity Building Payments in full plus interest in accordance
with Article 32.3.2(f) in such thirty (30) day period, the
GOVERNMENT shall not exercise its lifting rights under this
Article 32.3.6 in respect of such defaulting Charged Interest
Holder. In the case of any subsequent default, the
GOVERNMENT may exercise its right to lift whether or not
the defaulting Charged Interest Holder cures its default in the
thirty (30) day notice period.

32.3.7 The lifting rights of the GOVERNMENT pursuant to Article

323.6 are exercisable by way of set-off, without first resort to legal
process, and without any liability or claims of the defaulting
32.3.8

First Amendment Agreement ~ Sarsang

Charged Interest Holder, the CONTRACTOR, the Operator, or
any other Person, and regardless of any provisions of any lifting
agreement or provision of a joint operating agreement or any other
agreement to which the CONTRACTOR or a defaulting Charged
Interest Holder is a party, The CONTRACTOR shall ensure that
all agreements in respect of the lifting or sale of Petroleum reflect
the GOVERNMENT 's priority rights as set forth in Article 32.3.6
and this Article 32.3.7.

fa)

(b)

(c)

‘A defaulting Charged Interest Holder shall indemnify the
GOVERNMENT from any Loss or Expense (as defined in
Article 32.3.8(c), below) that may in any way arise from the
exercise by the GOVERNMENT of its rights in respect of
such defaulting Charged Interest Holder under Articles 32.3.6
and 32.3.7-

The GOVERNMENT will retain control over the defence of,
and any resolution or settlement relating to, such Loss or
Expense. A defaulting Charged Interest Holder shall cooperate
with the GOVERNMENT and provide reasonable assistance
in defending any claims against the GOVERNMENT.

“Loss or Expense” means any liability, loss, claim, settlement
payment, cost and expense, interest, award, judgment,
damages (including punitive damages), diminution in value,
fees or other charge and, to the extent permitted by applicable
Jaw, any court filing fee, court cost, arbitration fee or cost,
witness fee, and each other fee and cost of investigating and
defending or asserting a claim for indemnification, including
attorneys’ fees, other professionals’ fees, and disbursements;
but does not include consequential damages. A claim set forth
in a notice from the GOVERNMENT to a defaulting Charged
Interest Holder will be conclusively deemed a Loss or Expense
if the Charged Interest Holder fails to dispute the
GOVERNMENT's liability by the end of a thirty (30) day
period following the effective date of the notice from the
GOVERNMENT. The Charged Interest Holder shall
promptly pay the deemed Loss or Expense on demand.

32.3.9 The GOVERNMENT’s rights under Articles 32.3.6 through
32.3.8 are not exclusive and are without prejudice to the
GOVERNMENT 's termination rights under Article 45.

Payments; No Set-off or Deduction

32.3.10 Except as provided in Article 32.3.2(e} and notwithstanding any
provision in this Contract to the contrary, each Charged Interest

1s
32.3.11

32.3.12

First Amendment Agreement ~ Sarsang

Holder shall pay all Capacity Building Payments without (and free
and clear of any deduction for) set-off or counterclaim.

Each Charged Interest Holder acknowledges and accepts that a
fundamental principle of this Article 32.3 is that such Charged
Interest Holder must pay the Capacity Building Payments owed by
it as and when required. Accordingly, in respect of its obligations
under this Article 32.3 only and except as provided in Article
32.3.2(e), each Charged Interest Holder hereby waives any right to
raise by way of set off or invoke as a defence to its obligations to
pay Capacity Building Payments pursuant to this Article 32.3,
whether in law or equity, any failure by the GOVERNMENT or
any CONTRACTOR Entity to pay amounts due and owing under
the Contract or any alleged claim that such Charged Interest Holder
may have against the GOVERNMENT, Operator, other
CONTRACTOR Entity, or any other Person, whether such claim
arises under or relates to this Contract or otherwise.

Each Charged Interest Holder shall make Capacity Building
Payments to the GOVERNMENT by wire transfer of immediately
available funds in Dollars in accordance with wire instructions
provided by the GOVERNMENT. The making of any payments
by a Charged Interest Holder under this Article 32.3, or the
acceptance or use of any payments by the GOVERNMENT, does
not impair the rights of such Charged Interest Holder or the
GOVERNMENT under Article 15. Any dispute between the
GOVERNMENT and a Charged Interest Holder in respect of the
calculation of each of the Capacity Building Value and the
Capacity Building Payment due with respect thereto is subject to
Article 15.9.

Assignment, Reversion

323.13

(a) Ifa Charged Interest Holder assigns and novates all or any part
of its Charged Interest, the assignee will be a Charged Interest
Holder to the extent of such assignment and novation.

(b) If (i) a Charged Interest Holder withdraws as a
CONTRACTOR $Eatity, or (ii) the GOVERNMENT
terminates a Charged Interest Holder as a CONTRACTOR
Entity; and if in the cases of clauses (i) or (ii) all or part of the
Charged Interest of the Charged Interest Holder is either
assigned and novated or reverts tw the remaining
CONTRACTOR Entities as provided in Article 45, then, in
either such case, such assignee or each remaining
CONTRACTOR Entity, as the case may be, will be a
3.4

3.15

3.16

First Amendment Agreement ~ Sarsang

Charged Interest Holder to the extent of such assignment and
novation of reversion, as applicable, provided that the
withdrawing of terminating Charged Interest Holder will be
solely liable for any unpaid Capacity Building Payments
attributable to its Charged Interest prior to the date of
withdrawal or termination.”

In Article 32:

(a) the existing Article 32.3 is renumbered “32.4”;
(b) the existing Article 32.4 is renumbered “32_5";
(ec) the existing Article 32.5 is renumbered “32.6”;

(d) the existing Article 32.6 is renumbered “32.7”, and in that Article, after the
word “bonus”, the words “or payment” are added; and

(e) the existing Article 32.7 is renumbered “32.8”, and in that Article:
w after the word “bonus”, the words “or payment” are added; and

(ii) the words “or by banker's draft and on receipt thereof the
GOVERNMENT shall forthwith issue a written receipt to the
CONTRACTOR duly executed by the Minister of Natural
Resources of the GOVERNMENT or such other officer of the
GOVERNMENT who shall be duly authorised to issue such
receipt under Kurdistan Region Law” are deleted,

Article 39.2 is deleted and restated:

“Except as provided in Article 32.3, each CONTRACTOR Entity shall have the right
to sell, assign, transfer or otherwise dispose of all or part of its rights and interests under
this Contract to any third party (not being an Affiliated Company or another
CONTRACTOR Entity) with the prior conseat of the GOVERNMENT and each
other CONTRACTOR Entity (if any), which consent shall not be unreasonably
delayed or withheld. Any CONTRACTOR Entity proposing to sell, assign, transfer or
otherwise dispose of all or part of its rights and interests under this Contract to any such
third party shall request such consent in writing, which request shall be accompanied
by reasonable evidence of the technical and financial capability of the proposed third
party assignee.”

In Article 41, the following is added at the end of the Article-“Notwithstanding the
foregoing, this Article 41 will not apply to the GOVERNMENT in respect of any
claim or proceeding arising out of or related to the exercise of rights by the
GOVERNMENT as set forth in Articles 32.3.6 through 32.3.9, in respect of which
the GOVERNMENT expressly reserves all sovereign immunities.”
3.17

3.18

3.19

First Amendment Agreement ~ Sarsang

In Article 42.1, the following sentence is added at the end of the first sentence:
“This Article 42.1 does not apply to any Dispute arising out of, or relating to, the
exercise of rights by the GOVERNMENT as set forth in Article 32.3.6, which

Disputes shall, except only as provided in Article 32.3.12, be subject to the exclusive
jurisdiction of the courts of the Kurdistan Region located in Erbil.”

In Article 45.6, after “31,” is added “32.3.".
The following further amendments are made:

(a) in the definition of “Production Bonus” in Article 1.1, the words “32.3 or
32.4" are replaced with “32.4 or 32.5";

(b) in Paragraph 3.1.9, the words “with the exception of Taxes described in
Article 31.2) and bonus payments” are deleted and replaced with “with the
exception of Taxes (described in Article 312), bonus payments, Capacity
Building Payments, and any other payments”;

(ce) in Paragraphs 4.4 and 13.3.2(h), after the word “bonuses” in each instance,
“, Capacity Building Payments, or other payments” is added;

(d) the heading for Article 32 is deleted and restated:
“ARTICLE 32 - BONUSES; CAPACITY BUILDING PAYMENTS"; and

(e) in Article 39.6, the following is added at the end of the sentence following the
words “Article 4";

“and Article 32.3."

FIRST SUB-PERIOD EXTENSION

44

The Parties acknowledge that the First Sub-Period of the Exploration Period will,
unless an extension takes place pursuant to Article 6.5, expire on 31 January 2011.

The outstanding Minimum Exploration Obligations for the First Sub-Period of the
Exploration Period are set forth in Annex 1.

REPRESENTATIONS

54

HKN makes the following representations:

$.1.1 its entry into and performance of this Agreement have been authorised by all
necessary company action;

S12 this Agreement constitutes a valid, legal, and binding agreement of it;
First Amendment Agreement ~ Sarsang

$1.3 it has received all authorisations and consents required under the law under
which it is organised that are or will be necessary for the entry into and
performance by it, and the validity and enforceability against it, of this
Agreement;

$5.14 except as provided in the next sentence, there is no law or agreement to
which it is a party that conflicts with, or prevents entry into, delivery, and
performance by it of, or calls into question the validity, legality and
enforceability against it of, this Agreement. No representation is made in
respect of the laws of the Kurdistan Region or Iraq;

5.1.5 it is not a party to any administrative or judicial proceeding, litigation, or
arbitration that could affect the validity or enforceability of this Agreement as
to it,

4.1.6 neither it por any of its Affiliates has made, offered, or authorised (and has not
agreed t make and does not expect will be made), with respect to the matters
which are the subject of this Agreement or the Contract, any payment, gift,
promise or other advantage, whether directly or through any other Person, to
of for the use of benefit of any public official (i.e, any person holding a
legislative, administrative or judicial office, including any person employed
by or acting on behalf of the Government) of any political party or political
party official or candidate for office, where such payment, gift, promise or
advantage violates (i) the laws of the Kurdistan Region or of Iraq, (ii) the laws
of the place of its incorporation or its principal place of business, or (iii) the
principles described in the Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, signed in Paris on 17
December 1997, which entered into force on 15 February 1999, and the
Convention's Commentaries, No part of its participating interest under
(including any profits it may derive in respect of} the Contract is held (or to be
held pursuant to this Agreement) or payable to, directly or indirectly, to or for
the benefit (directly or indirectly) of any public official or any political party
of political party official or candidate for office of the Kurdistan Region or
Traq: and

5.1.7 it is wholly-owned by Hillwood Intemational Energy, L.P.. a limited
partnership established and existing under the laws of Texas, United States
of America, whose registered office is at $430 Lyndon B. Johnson Freeway,
Suite 800, Dallas, Texas 75240-2606, United States of America.

6. GENERAL PROVISIONS
61 Articles 36 (Jnformation and Confidentiality), 39 (Assignment and Change of

Control), 41 (Waiver of Sovereign Ioununisy), 42.1 (Negotiation, Mediation and
Arbitration), and 44 (Notices) of the Contract shall apply to this Agreement.

19
65

6.6

6.7

First Amendment Agreement ~ Sarsang

This Agreement does not create any right under the Contracts (Rights of Third
Parties) Act 1999 that is enforceable by any Person who is not a party (a “Third
Party”). The Parties may rescind or vary the terms of this Agreement without notice
to or the consent of any Third Party.

This Agreement constitutes the final, complete and exclusive expression of the
Parties’ agreement on the matters contained in this Agreement. All prior and
contemporaneous negotiations and agreements between the Parties on the matters
contained in this Agreement are expressly merged into and superseded by this
Agreement. The provisions of this Agreement may not be explained, supplemented
or qualified through evidence of trade usage or a prior course of dealings. In entering
into this Agreement, neither Party has relied upon any statement, representation,
warranty or agreement of the other party except for those expressly contained in this
Agreement. There are no conditions precedent to the effectiveness of this
Agreement, other than those expressly stated in this Agreement.

Each Party shall timely exercise all commercially reasonable endeavours to take, or
cause to be taken, all actions necessary or desirable to consummate and make
effective the transactions this Agreement contemplates.

The Parties may amend this Agreement only by an agreement of the Parties that
identifies itself as an amendment to this Agreement. The Parties may waive any
provision in this Agreement only by a writing executed by the Party against whom the
waiver is sought to be enforced. Any amendment, waiver, or consent signed by the
Minister of Natural Resources is binding on the Government. No failure or delay in
exercising any right or remedy, or in requiring the satisfaction of any condition, under
this Agreement by a Party, and no act, omission or course of dealing between any of
the Parties, will opate as a waiver or estoppel of any right, remedy, or condition. A
waiver made in writing on one occasion will be effective only in that instance and only
for the purpose stated. A waiver once given is not to be construed as a waiver on any
future occasion, No waiver or amendment in respect of this Agreement will constitute
a waiver or amendment of any other agreement between the Parties.

The Parties may execute this Agreement in two counterparts, each of which
constitutes an original, and all of which, collectively, constitute only one agreement.
The signatures of all of the Parties need not appear on the same counterpart, and
delivery of an executed counterpart signature page by facsimile or electronic scan is
as effective as executing and delivering this Agreement in the presence of the other
Parties. This Agreement is effective upon delivery of one executed counterpart from
each Party to the other Parties, In proving this Agreement, a Party must produce or
account only for the executed counterpart of the Party to be charged.

If this Agreement is reasonably proven to have been obtained in violation of Kurdistan
Region Law or the laws of Irag concerning corruption, this Agreement shall be deemed
void ab initio,
First Amendment Agreement ~ Sarsang
68 This Agreement (and any non-contractual obligations arising out of of in connection
with it} is governed by English law.

{Signature page follows.]

21
First Amendment Agreement - ‘Sersang,

For and on behalf of HIKN Energy Ltd.:

oe ee oh. Se

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government

On behalf of the Regional Council for the Oil and On behalf of the Ministry of Natural
Gas Affairs of the Kurdistan Region — Iraq Resources in the Kurdistan Region
Signatures. ..........-sse0 sass UMMANGS ag shea cescasesststet te toikeons
Barham Salih Ashti Hawrami

[Signature page to the Sarsang First Amendment Agreement.|
First Amendment Agreement -— Sarsang.

For and on behalf of HKN Energy Ltd.:

For and on behalf of the Kurdistan Regional Government of Iraq:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government
On behalf of the Regional Council for the Oil and On behalf of the Ministry of Natural
Gas Affairs of the Kurdistan Region — Iraq Resources in the Kurdistan Region

Ashti Hawrami

[Signature page to the Sarsang First Amendment Agreement.|
First Amendment Agreement ~ Sarsang

Annex 1

Outstanding Minimum Exploration Obligations
for the First Sub-Period of the Exploration Period (to be completed by 31 January 2011)

Swara Tika 1 Exploration Well

1. Drill 26" Hole and Set 20" Casing at top of Bekhme (+/- 534m BRT):

This section will spud in the Pila Spi and will be drilled though the Tertiary section which includes the
Gercus, Khurmala, Kolosh, and Agra formations. As these formations are outcropped in the area, no
pressures are expected to be encountered. The main hazard is perceived to be lost circulation with
potential fluid breach to surface as well as the wellbore instability expected drilling the Kolosh.
Wireline Gyro will be run to determine wellbore inclination and azimuth.

2. Drill 12-1/4" Hole and Set 9-5/8" Casing at the top of Kurrachine (+/- 2462m BRT):

This section will be drilled though the Cretaceous section which includes the Bekhme, Qamchuga,
Sarmord, Chia Gara and Barsarin formations and Jurassic section which includes the Sargelu,
Sekhaniyan, Butmah and Baluti formations.

Regionally, the targeted zones Bekhme, Qamchuga, Sekhaniyan and Butnah formations are sour (up to
2%) and normally pressured. Losses throughout the Cretaceous and Jurassic section are very likely.
There may be potential well bore instability problems associated with the Chia Gara, Barsarin & Baluti
shale section. Provisions will be made to perform open hole DST(s) immediately upon exposing the
Qamchuga, Sekhaniyan, DST/(s) will be contingent on positive shows, LWD information and wellbore
stability, Wireline Gyro will be run to determine wellbore inclination and azimuth

3. Drill 8-1/2" Hole into top of Geli Khane (+/- 3315.5m BRT):

This section will be drilled though the Kurrachine formation and as it is a targeted reservoir provisions.
Regionally, the Kurrachine is sour (up to 2%) and over-pressured (requiring !4ppg drilling fluid in an
offset well), Lost circulation can be expected as well as low ROP. DST of the Kurrachine will be
contingent on positive Mudlogging shows, LWD information and wellbore stability. LWD information
and wellbore stability. Wireline Gyro will be run to determine wellbore inclination and azimuth.

4. Set 7” Liner at top of Gell Khane (+/- 3315.5m BRT):

The setting of a 7” liner and running of 4-1/2" completion will be contingent on results of the DST's
and further evaluation requirements.

5. Commercial Hydrocarbons in the Cretaceous and Jurassic:

In the event commercial hydrocarbons are discovered within the Qamchuga and/or Bekhme,
Sekhaniyan, Butmah and no commercial hydrocarbons are discovered in Kurrachine, the lower section
of the well will be P&A_

6. Contingencies:

Upon successful drilling of the Cretaceous (1657m BRT), a FIT will be conducted to determine the
integrity of the drilled hole. FIT must be greater than |2ppg to continue drilling the Jurassic (TD
2462m). If FIT is less than |2ppz, LCM will be pumped in an effort to increase FIT to +12ppg. If the
LCM treatments fail, then the 12-1/4" hole will be opened to 17-1/2" and 13-3/8" casing run to the
Cretaceous TD. The Jurassic section would then be drilled with 12-1/4" and 9-5/8" casing run wo
surface. The Triassic section would be drilled with 8-1/2” hole and 7” liner set (depending upon
evaluation of logs).

Should the planned casing point not be achieved in any of the well sections, the casing will be set as
deep as possible and the next hole size drilled to the originally planned casing point.
First Amendment Agreement ~ Sarsang

Drill Stem Testing

For safety reasons, we will only conduct open-hole tests in daylight hours, thus the 12-hour limit on
bottom. We will plan to be in the hole and ready to set the packer at first daylight. Depending on test
conditions/results, we will pull the tools, insure the well is stable and begin POOH before dark. DST
packer to be set in stable/gauge section of hole. LWD Sonic will be used to determine relative rugosity
and WSG may elect to call a multiarmed caliper run to ensure good seat
